DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 02/26/2021, is a 371 of PCT/CN2019/090230 (filed on 06/06/2019) and claims priority to Application No. 201810979111.X filed in China on 08/27/2018.
This action is in response to amendments and remarks filed on 03/28/2022. In the current amendments, claims 4 and 13 are cancelled and claims 1-3, 5-12, and 14 are amended. Claims 1-3, 5-12, and 14 are pending and have been examined.
In response to amendments and remarks filed on 03/28/2022, the 35 U.S.C. 101, 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 rejections made in the previous Office Action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Ngoc Le (Registration No. 80512), on 04/28/2022.
The application has been amended as follows- Claims 1, 5, 9, and 10 are amended:

1. (Currently Amended) A chromosome recognition method based on deep learning, comprising the following steps:
step 1, obtaining an independent image of a chromosome;
step 2, calculating a feature of the chromosome;
step 3, performing a basic image processing on the chromosome;
step 4, building and training a deep learning model; and
step 5, predicting a type of the chromosome based on the deep learning model;
wherein
the step 4 of building and training the deep learning model comprises the following steps:
S1, building a model structure for the deep learning model, wherein the model structure for the deep learning model is a backbone network model [[is]] based on a residual network (ResNet) structure;
S2, using a residual learning mode to improve feature extraction effectiveness of the deep learning model, build a deep layer network of the deep learning model under a condition of avoiding an overfitting training sample set, and improve an accuracy of the deep learning model, wherein a depth of the deep learning model is hs layers, and hs=80;
S3, using a multilayer perceptron (MLP) network by a model classifier part of the deep learning model, and the two MLP classifiers respectively aim at a chromosome type recognition and a polarity recognition; wherein a neuron parameter composition of a type recognition classifier is (ms+ns)*24; wherein a neuron parameter composition of a polarity recognition classifier is (ms+ns)*mswherein the chromosome type classifier s prediction probabilities of 24 types of chromosomes and the polarity classifier s prediction probabilities of two kinds of polarities, wherein the two kinds of polarities are long arm downward or long arm upward, wherein ms is from a global pooling of last ms features of a residual network extraction, and ns is from an addition of additional 
S4, setting neuron parameters (ms+ns) for the two MLP classifiers;
S5, setting a loss function of the deep learning model as a cross-entropy loss in accordance with 

    PNG
    media_image1.png
    57
    312
    media_image1.png
    Greyscale

wherein exp(x) is an exponential function ex;
                        
                            x
                        
                     is a result vector output by the two MLP classifiers, and                         
                            
                                
                                    N
                                
                                
                                    c
                                    l
                                    s
                                
                            
                        
                     is a total to-be-predicted classification type number; for a type classification, a dimension of                         
                            x
                        
                     is 24 dimensions, and                         
                            
                                
                                    N
                                
                                
                                    c
                                    l
                                    s
                                
                            
                        
                    =24; for a polarity classification, a dimension of                         
                            x
                        
                     is 2 dimensions, and                         
                            
                                
                                    N
                                
                                
                                    c
                                    l
                                    s
                                
                            
                        
                    =2;                         
                            j
                        
                     is a counting subscript for accumulating each element                         
                            x
                        
                    [                        
                            j
                        
                    ] in the                         
                            x
                        
                     result vector;
                        
                            t
                        
                     is a true gold standard label; for the type classification, a value of                         
                            t
                        
                     is between 0 and 23                        
                            t
                        
                     is 0 [[and]] or 1, representing long arm upward or long arm downward;
for a whole function, a negative logarithm of a probability value is taken, so that a minimum value is solved; and a fraction explanation meaning in the negative logarithm in all type prediction results                         
                            t
                        
                    ;
and
S6, based on the training sample set of input images of chromosomes and the loss function, and by using an optimizer.


5. (Currently Amended) The chromosome recognition method based on the deep learning
according to claim 1, wherein
the step 5 comprises the following steps:
a) using the deep learning model, wherein the two MLP classifiers of the deep learning model respectively output 24 kinds of probability values of a type classification and 2 kinds of probability values of a polarity prediction; and chromosomes are predicted in accordance with a confidence degree;
b) according to a proportion of a length of the chromosome relative to a length of a longest chromosome [[1]], and the relative length table is obtained by a calculation according to a predetermined chromosome map.

9. (Currently Amended) The chromosome recognition method based on the deep learning according to claim 1, wherein in S1, the ResNet structure is built based on a residual structure 

10. (Currently Amended) The chromosome recognition method based on the deep learning according to claim 9, wherein in S6, parameters of the .

Allowable Subject Matter
Claims 1-3, 5-12, and 14 are allowed. These claims are renumbered as claims 1-12 upon allowance.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a chromosome recognition method based on deep learning. None of the prior arts, either alone or in combination, teaches the following limitations:
...S1, building a model structure for the deep learning model, wherein the model structure for the deep learning model is a backbone network model based on a residual network (ResNet) structure;
S2, using a residual learning mode to improve feature extraction effectiveness of the deep learning model, build a deep layer network of the deep learning model under a condition of avoiding an overfitting training sample set, and improve an accuracy of the deep learning model, wherein a depth of the deep learning model is hs layers, and hs=80;
S3, using a multilayer perceptron (MLP) network by a model classifier, wherein two MLP classifiers are part of the deep learning model, and the two MLP classifiers respectively aim at a chromosome type recognition and a polarity recognition; wherein a neuron parameter composition of a type recognition classifier is (ms+ns)*24; wherein a neuron parameter composition of a polarity recognition classifier is (ms+ns)*ms; wherein the chromosome type classifier outputs prediction probabilities of 24 types of chromosomes and the polarity classifier outputs prediction probabilities of two kinds of polarities, wherein the two kinds of polarities are long arm downward or long arm upward, wherein ms is from a global pooling of last ms features of a residual network extraction, and ns is from an addition of additional extracted features, wherein a value of ms is from 256 to 4096; and ns=4;
S4, setting neuron parameters (ms+ns) for the two MLP classifiers;
S5, setting a loss function of the deep learning model as a cross-entropy loss in accordance with:

    PNG
    media_image1.png
    57
    312
    media_image1.png
    Greyscale

wherein exp(x) is an exponential function ex;
                        
                            x
                        
                     is a result vector output by the two MLP classifiers, and                         
                            
                                
                                    N
                                
                                
                                    c
                                    l
                                    s
                                
                            
                        
                     is a total to-be-predicted classification type number; for a type classification, a dimension of                         
                            x
                        
                     is 24 dimensions, and                         
                            
                                
                                    N
                                
                                
                                    c
                                    l
                                    s
                                
                            
                        
                    =24; for a polarity classification, a dimension of                         
                            x
                        
                     is 2 dimensions, and                         
                            
                                
                                    N
                                
                                
                                    c
                                    l
                                    s
                                
                            
                        
                    =2;                         
                            j
                        
                     is a counting subscript for accumulating each element                         
                            x
                        
                    [                        
                            j
                        
                    ] in the                         
                            x
                        
                     result vector;
                        
                            t
                        
                     is a true gold standard label; for the type classification, a value of                         
                            t
                        
                     is between 0 and 23; for the polarity classification, a value of                         
                            t
                        
                     is 0 or 1, representing long arm upward or long arm downward;
for a whole function, a negative logarithm of a probability value is taken, so that a minimum value is solved; and a fraction explanation meaning in the negative logarithm in all type prediction results is a probability of a type corresponding to the true gold standard label                         
                            t
                        
                    ;...

The closest prior arts of record are:
Qiu et al. (“Applying deep learning technology to automatically identify metaphase chromosomes using scanning microscopic images: an initial investigation”) teaches developing a deep learning based computer-aided detection (CAD) scheme to determine the existence of analyzable metaphase chromosomes in the target regions of interest (ROIs). The prior art does not teach at least the features of wherein two MLP classifiers are part of the deep learning model, and the two MLP classifiers respectively aim at a chromosome type recognition and a polarity recognition, wherein the chromosome type classifier output prediction probabilities of 24 types of chromosomes and the polarity classifier outputs prediction probabilities of two kinds of polarities.
Saranya et al. (“An Effective Algorithm for Centerline Extraction and length calculation from Human Metaphase Chromosomes”) teaches an algorithm based on discrete curve evolution (DCE) based pruning and morphological thinning that can effectively yield accurate centerline extraction which is independent of the chromosome shape. The prior art does not teach at least the features of wherein two MLP classifiers are part of the deep learning model, and the two MLP classifiers respectively aim at a chromosome type recognition and a polarity recognition, wherein the chromosome type classifier output prediction probabilities of 24 types of chromosomes and the polarity classifier outputs prediction probabilities of two kinds of polarities.
Poletti et al. (“A modular framework for the automatic classification of chromosomes in Q-band images”) teaches an automatic classification system composed of several steps: robust medial axis estimation for feature extraction, polarization, feature extraction and preprocessing, classification and class reassignment. The prior art does not teach at least the features of wherein two MLP classifiers are part of the deep learning model, and the two MLP classifiers respectively aim at a chromosome type recognition and a polarity recognition, wherein the chromosome type classifier output prediction probabilities of 24 types of chromosomes and the polarity classifier outputs prediction probabilities of two kinds of polarities.
Wang et al. (“Automated identification of abnormal metaphase chromosome cells for the detection of chronic myeloid leukemia using microscopic images”) teaches developing a computerized scheme to automatically detect and identify normal chromosomes of class 22 using a clinical image data set of bone marrow specimens. The prior art does not teach at least the features of wherein two MLP classifiers are part of the deep learning model, and the two MLP classifiers respectively aim at a chromosome type recognition and a polarity recognition, wherein the chromosome type classifier output prediction probabilities of 24 types of chromosomes and the polarity classifier outputs prediction probabilities of two kinds of polarities.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claim in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125